Per Curiam,
Under the will of their ancestor the parties are tenants in common in the land, subject to the condition of the proviso *156“ that in the event of the death of either of said devisees without heirs of their bodies begotten, the survivor shall inherit the share of the one so dying- in the real estate hereby devised.” By whatever name the condition may be called technically, it is clear that the entire estate in fee is vested in the two tenants in common and when one conveys his whole interest to the other the latter will have the entire title.
Judgment affirmed.